 In the Matter of NORTH AMERICAN REFRACTORIES CO., CLEVELAND,OHIOandUNITED BRICK & CLAY WORKERS OF AMERICA, LOCAL No.512,HAYWARD, KENTUCKYCase No. C-589.Decided July 9,1938FireClayRefractoriesManufacturing Industry-Settlement:stipulationproviding for reinstatement of employees and payment of backpay-Order:entered on stipulation.Mr. Robert E. GreeneandMr. William S. Gordon,for the Board.Mr. J. D. Ramsay,of Cleveland, Ohio, for the respondent.Mr. Henry Clark,of Soldier, Ky., for the Union.Mr. Langdon Vest,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Brick & Clay Workers ofAmerica, Local No. 512, herein called the Union, the National LaborRelations Board, herein called the Board, by Phillip G. Phillips,Regional Director for the Ninth Region (Cincinnati, Ohio), issuedits complaint, dated April 20, 1938, against North American Re-fractoriesCo.,Cleveland,Ohio, herein called the respondent, al-leging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.Thecomplaint and notice of hearing thereon were duly served uponthe respondent and the Union.Concerning the unfair labor practices the complaint alleged, insubstance, that by threats, speeches, and other acts, the respondentinterfered with, restrained, and coerced its employees in the exer-cise of their rights guaranteed in Section 7 of the Act; that therespondent refused to bargain collectively with the Union as theexclusive representative of the respondent's employees at its Hay-ward Plant; and that following a strike at the respondent's Hay-8 N. L. R. B., No. 23.196 DECISIONS AND ORDERS197ward Plant brought about by the respondent's refusal to bargaincollectively, the respondent refused to reinstate' 37 named employeesbecause they joined and assisted the Union and engaged in con-certed activities with others of the respondent's Hayward employeesfor the purposes of collective bargaining and other mutual aid andprotection.IOn May 5, 1938, counsel for the Board, the respondent and theUnion entered into a stipulation in settlement of the case in which,inter alia, respondent waived its right to file an answer and toa hearing on the complaint and agreed to the entry of a consentorder by the Board upon its approval of the stipulation. This stipu-lation was made part of the record in the case by being filed withthe Board at Washington, D. C., on May 6, 1938.On May 10, 1938, the Board, pursuant to Article II, Section 37,of National Labor Relations Board Rules and Regulations-Series1,as amended, ordered that the proceeding be transferred to theBoard and continued before it.The above-mentioned stipulation provides as follows :IIt is hereby stipulated and agreed by and between the re-spondent,North American Refractories Co., by its president,and United Brick & Clay Workers of America, Local No. 512,by its president and the attorneys for the National Labor Re-lations Board, Ninth Region, as follows :1.Upon charges duly filed by the United Brick & ClayWorkers of America, Local No. 512, through Henry Clark, Pres-ident of said Local, and its duly accredited agent' for this pur-pose,PhillipG. Phillips, agent of the National Labor Rela-tions Board, acting pursuant to authority granted in Section 10(b) of the National Labor Relations Act, approved July 5, 1935,and acting pursuant to its Rules and Regulations, Series 1, asamended, Article IV, Section 1, issued its Complaint and NoticeofHearing on the 20th day of April, 1938, against the NorthAmerican Refractories Co., respondent herein.2.The Amended Charge, Complaint and Notice of Hearingthereon, as well as a copy of the Rules and Regulations, Se-ries-1, as amended, April 18, 1936, were duly served upon therespondent and upon the United Brick & Clay Workers ofAmerica, Local No. 512, on April 21, 1938, in accordance withsaid Rules and Regulations, Series-1, as amended, Article V.Section 1, which hearing was to begin at 9: 30 a. m., on April28, 1938, in the County Court House, City of Morehead, CountyofRowan, State of Kentucky, thus allowing an intervening 198NATIONALLABOR RELATIONS BOARDperiod of seven days between the service of the said AmendedCharge, Complaint, Notice of Hearing, and copy of Rules andRegulations, and the date of hearing.3.Respondent, North American Refractories Co., is and hasbeen since September 12, 1928, a corporation organized and ex-isting under and by virtue of the laws of the State of Dela-ware, having its principal office and place of business in theCity of Cleveland, County, of Cuyahoga, State of Ohio, and isnow and has continuously since January 1, 1929, been engagedat a place of business in the Town of Hayward, County ofCarter, State of Kentucky, hereinafter called the Hayward(Kentucky) Plant, in the production of fire clay refractoriesand fire clay mortar.As an integral part of its business, re-spondent owns and operates plants in the States of Ohio, Mis-souri,Kentucky, Pennsylvania, and Maryland.4.United Brick & Clay Workers of America, Local No. 512,is a labor organization within the meaning of the National LaborRelations Act.5.Respondent, North American Refractories Co., is engagedin interstate commerce within the meaning of the NationalLabor Relations Act.6.The raw and other materials which the respondent, NorthAmerican Refractories Co., uses in its business at the Hayward(Kentucky) Plant are as follows : Fire clay, sand, natural gas,electric energy, lubricating oil, etc.The total cost of these rawand other materials used by the respondent in its Hayward(Kentucky) Plant amounted to not less than $75,000. for theyear 1937.During the year of 1937, the respondent purchased approx-imately 5 per cent of these aforementioned raw and other ma-terials in states of the United States other than the State ofKentucky, principally in the State of West Virginia, and in thecourse and' conduct of its business causes and has 'continuouslycaused approximately 5 per cent of these raw materials used byit in the production of fire clay refractories and fire clay mortar,to be transported in interstate commerce from the above namedstate to the aforesaid Hayward (Kentucky) Plant in the Stateof Kentucky, and there these raw and other materials are manu-factured by the-respondent into fire clay refractories and fireclay mortar.7.The value of the said fire clay refractories and fire claymortar produced at the said Hayward (Kentucky) Plantamounted to not less than $150,000 for the year of 1937; and inthe course and conduct of its business at the Hayward (Ken- DECISIONS AND ORDERS199tucky)Plant, the respondentcausesand has continuouslycaused approximately 98 per cent of the entire amount of fireclay refractories and fire clay mortar to be transported by railfrom its Hayward (Kentucky) Plant in the State of Ken-tucky, to purchasersin statesof the United States other thanthe State of Kentucky, principally to Illinois, Michigan,WestVirginia, Ohio, and New York.8.Respondent, North American Refractories Co., waives itsright to file an answer to the complaint of the National LaborRelations Board, and its right to hearing on said complaint, asset forth in .Sections 10 (b) and 10 (c) of the National LaborRelations Act.IIIT IS FURTHER STIPULATED AND AGREED by and between the re-spective parties hereto that the National Labor Relations Boardmay forthwith enter an order in the above entitled case to thefollowing effect :Respondent, North American Refractories Co., shall1.Cease and desist :(a)From in any manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations Act;(b)From discouraging membership in United Brick & ClayWorkers of America, Local No. 512, or in any other labor organ-ization of its employees, by discharging, threatening, or refus-ing to reinstate any of its employees for joining or assistingUnited Brick & Clay Workers of America, Local No. 512, orany other labor organization of its employees, or for engagingin other concerted activities for the purposes of collective bar-gaining or other mutual aid and protection;(c)From in any other manner discriminating against anyof its employees in regard to hire and tenure of employment orterms or conditions of employment for joining or assistingUnited Brick & Clay Workers of America, Local No. 512, orany other labor organization of its employees, or for engagingin other concerted activities for the purposes of collective bar-gaining or other mutual aid and protection;(d)From refusing to bargain collectively with United Brick& Clay Workers of America, Local No. 512, as the exclusive 200NATIONAL LABOR RELATIONS BOARDrepresentative of its employees at its Hayward (Kentucky)Plant, in respect to rates of pay, wages, hours of employment,and other conditions of employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act :(a)Offer to Willis Adkins, John Arthers, Rosco Arthers, AddClark, Henry Clark, Milza Crisp, Jessie Conley, Richard Conley,Robert D. Conley, Willis Conley, Elza Davis, Charles Evans,Sturl Evans, Elza Hamm, Hiram Hastings, Hiram Jordan, HenryLemastre, Sam Maggard, Elbert Messer, George Nickell, HenryRosebury, Elwood Stafford, CecilWells, JohnWells,RussellWithrow, Bill Bradley, Albert Clark, Eddie Jones, Arthur Reeder,Bill Reeder, Ed. Reeder," George Tackett, Lonnie Tackett, OrvilleElam, Glen Fisher, Hayden Jessie, and Earl Maggard, immedi-ate and full reinstatement to the positions which they held priorto the strike in September, 1936, without prejudice to seniorityrights or any other rights and privileges previously enjoyed bythem; and in the event that any of the positions held by any ofthe above-named employees previous to the strike in Septemberof 1936 are no longer in operation or existence, offer to such ofthe above-named employees whose former positions are no longerin operation or existence, immediate and full reinstatement with-out prejudice to seniority rights or any other rights and privilegespreviously enjoyed by them, to positions similar and substan-tially equivalent to those positions held by such employees priorto the strike in September of 1936;(b)Pay immediately to the following employees as back paythe amounts listed opposite their respective names :WillisAdkins__________ $266. 00Sam Maggard__________ $266.00John Arthers----- ------ $266.00Elbert Messer ---------- 5266.00Rosco Arthers__________ $266.00George Nickell__________ $266.00Add Clark_____________ $266.00Henry Rosebury________ $266. 00Henry Clark____________ $266.00Elwood Stafford-------- $266. 00Milza Crisp____________ $266.00CecilWells_____________ $266.00Jessie Conley___________ $266.00John Wells_____________ $266.00Richard Conley_________ $266.00RussellWithrow ------- $266.00Robert D. Conley________ $266.00Bill Bradley____________$70.00Willis Conley ----------- $266.00Albert Clark___________$70.00Eddie Jones______------------$35.00Charles Evans__________ $266.00Arthur Reeder__________$35. 00Sturl Evans ------------ $266. 00Bill Reeder_____________$35.00Elza Hamm____________ $266.00Ed. Tackett------------$35.00Hiram Hastings-------- $266.00'George Tackett_________$35. 00Hiram Jordan__________ $266.00,Henry Lemastre________ $266. 00Lonnie Tackett---------$35.001 Through a typographical. error in the stipulation Ed. Tackett was listed as Ed. Reeder.A correction of this error was authorized by the parties. DECISIONS AND ORDERS201(c)Enter into immediate negotiations with United Brick &ClayWorkers of America, Local No. 512, for the purposes ofreaching an agreement in respect to rates of pay, wages, hours ofemployment, and other conditions of employment covering theemployees at its Hayward, Kentucky, Plant, and, in the eventan agreement is reached, reduce the same to writing;(d)Post and keep visible in prominent places in respondent'sHayward, Kentucky, Plant, for a period of thirty (30) days afterreceipt, copies of this order of the National Labor RelationsBoard;(e)Notify the Regional Director for the Ninth Region, inwriting, within ten (10) days from the date of this order, whatsteps the respondent has taken to comply herewith.IIIIT IS FURTHER STIPULATED AND AGREED by andbetween the respective parties that in the event an order of theBoard is entered hereon and it becomes necessary, in order to en-force its terms and provisions, to file a petition for enforcementof the same in the appropriate circuit court of the United StatesCircuit Court of Appeals by the National Labor Relations Board,the respondent, North American Refractories Co.-, consents andagrees that a decree of said court to the same effect be enteredupon said order, without further notice of the applicationtherefor.IVAll stipulations herein made and the terms and provisionsthereof are made subject to the approval of the National LaborRelations Board.The above stipulation is hereby approved by the Board.Upon the entire record in the case the Board makes the following:FINDINGS OF FACTI.BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation, having its principalplace of business in Cleveland, Ohio. It owns and operates plants inthe States of Ohio, Missouri, Kentucky, Pennsylvania, and Maryland.This case is concerned with activities at the respondent's plant locatedat Hayward, Kentucky, herein called the Hayward Plant, where therespondent is engaged in the manufacture of fire clay refractories andfire clay mortar. 202NATIONAL LABOR RELATIONS BOARDThe principal materials used by the respondent in its operations attheHayward Plant are fire clay, sand, natural gas, electric power,and lubricating oil.During the year 1937 the total cost of these ma-terials amounted to not less than $75,000, and approximately 5 percent were shipped to the Hayward Plant from points outside the Stateof Kentucky, principally from the State of West Virginia.The clay refractories and mortar produced at the Hayward Plant,during the year 1937, were valued at not less than $150,000.Approxi-mately 98 per cent of these products were shipped by rail to pur-chasers in States other than the State of Kentucky.We find that the aforesaid operations constitute a continuous flowof trade, traffic, and commerce among the several States.H. THE UNIONUnited Brick & Clay Workers of America, Local No. 512, is alabor organization affiliated with the American Federation of Labor,admitting to membership the employees of the respondent at theHayward Plant.III.THE APPROPRIATE UNITWe, find, as alleged in the said complaint, that the employees ofthe respondent at its Hayward Plant, exclusive of those employeeswho have the authority to hire and discharge, constitute a unitappropriate for the purposes of collective bargaining, and that suchunit insures to the employees the full benefit of their right to self-organization and collective bargaining and otherwise effectuates thepolicies of the Act.IV. REPRESENTATION OF A MAJORITY WITHIN THE APPROPRIATE UNITWe find that on August 24, 1936, and at all times thereafter, amajority of the employees in the appropriate unit, by having joinedthe Union, designated it as their representative for purposes of col-lective bargaining; and that at all times thereafter, the Union wasthe representative for the purposes of collective bargaining of amajority of the respondent's employees in the appropriate unit.ORDERUpon the basis of the findings of fact, stipulation, pleadings, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, North American RefractoriesCo., Cleveland, Ohio, and its officers, agents,successors, and assignsshall : DECISIONS AND ORDERS203-1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purposes of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act ;(b)Discouraging membership in United Brick & Clay Workersof America, Local No. 512, or in any other labor organization ofits employees, by discharging, threatening, or refusing to reinstateany of its employees for joining or assisting United Brick & ClayWorkers of America, Local No. 512, or any other labor organizationof its employees, or for engaging in other concerted activities, forthe purposes of collective bargaining or other mutual aid and pro-tection ;(c) In any other manner discriminating against any of its em-ployees in regard to hire and tenure of employment or terms orconditions of employment for joining or assisting United Brick &Clay Workers of America, Local No. 512, or any other labor organi-zation of its employees, or for engaging in other concerted activities,for the purposes of collective bargaining or other mutual aid andprotection ;(d)Refusing to bargain collectively with United Brick & ClayWorkers of America, Local No. 512, as the exclusive representativeof its employees at its Hayward Plant, in respect to rates of pay,wages, hours of employment, and other conditions of employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer toWillis Adkins, John Arthers, Rosco Arthers, AddClark,Henry Clark, Milza Crisp, Jessie Conley, Richard Conley.Robert D. Conley, Willis Conley, Elza Davis, Charles Evans, SturlEvans, Elza Hamm, Hiram Hastings, Hiram Jordan, Henry Le-mastre, Sam Maggard, Elbert, Messer, George Nickell, Henry Rose-bury, Elwood Stafford, Cecil Wells, John Wells, Russell Withrow,Bill Bradley, Albert Clark, Eddie Jones, Arthur Reeder, Bill Reeder,Ed. Tackett, George Tackett, Lonnie Tackett, Orville Elam, GlenFisher, Hayden Jessie, and Earl Maggard, immediate and full rein-statement to the positions which they held prior to the strike inSeptember 1936, without prejudice to seniority rights or any otherrights and privileges previously enjoyed by them; and in the eventthat any of the positions held by any of the above-named employeesprevious to the strike in September of 1936 is no longer in operationor existence, offer to such of the above-named employees whoseformer positions are no longer in operation or existence, immediateand full reinstatement without prejudice to seniority rights or any4 204NATIONAL LABOR RELATIONS BOARDother rights and privileges previously enjoyed by them, to positionssimilar and substantially equivalent to those positions held by suchemployees prior to the strike in September of 1936;(b)Pay immediately to the following employees as back pay theamounts listed opposite their respective names :Willis Adkins________________ $266.00Sam Maggard________________ $266.00John Arthers_________________ $266.00ElbertMesser________________ $266 00Rosco Arthers________________ $266.00George Nickell________________ $266. 00Add Clark____________________ $266.00Henry Rosebury______________ $266.00Henry Clark__________________ $266.00Elwood Stafford______________ $266 00Milza Crisp___________________ $266.00CecilWells___________________ $266. 00Jessie Conley_________________ $266.00John Wells___________________ $266. 00Richard Conley_______________ $266.00Russell Withrow______________ $266. 00Robert D. Conley_____________ $266.00BillBradley_________________$70.00Willis Conley_________________ $266.00Albert Clark_________________$70.00Elza Davis------------------- $266.00Eddie Jones__________________$35.00_Charles Evans________________ $266.00Arthur Reeder________________$35.00Sturl Evans__________________ $266.00BillReeder__________________$35 00Elza Hamm__________________ $266.00Ed. Tackett__________________$35.00Hiram Hastings______________ $266.00George Tackett_______________$35.00Hiram Jordan________________ $266.00Henry Lemastre______________ $266.00Lonnie Tackett_______________$35.00(c)Enter into immediate negotiations with United Brick & ClayWorkers of America, Local No. 512, for the purposes of reaching anagreement in respect to rates of pay, wages, hours of employment, andother conditions of employment covering the employees at its HaywardPlant, and, in the event an agreement is reached, reduce the same towriting ;(d)Post and keep visible in prominent places in the respondent'sHayward Plant, for a period of thirty (30) days after receipt, copiesof this order of the National Labor Relations Board;(e)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this order, what steps therespondent has taken to comply herewith.